                          UNITED STATED BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


In re:                                        )
                                              )      Case No.17-50236 (AMK)
         Louis Anthony Telerico               )
                                              )      Chapter 11
                                              )
                               Debtor         )      Judge Alan M. Koschik
                                              )


                       Notice to Take Deposition of Sharon Stephula and
                             Request for Production of Documents

         Daniel M. McDermott, United States Trustee for Region 9, hereby gives notice that

Sharon Stephula (“Ms. Stephula”) is directed to appear before the United States Trustee, or his

designee, for a deposition. Ms. Stephula is to appear at the 341 Meeting Room of the Office of

the United States Trustee, John F. Seiberling Federal Building, Suite B3-61A, 2 South Main

Street, Akron, Ohio 44308 First Energy Building, Atrium Level Room 120, 76 South Main

Street, Akron, Ohio 44308, Tuesday, November 20, 2018 at 2:30 p.m. to be examined, under

oath, regarding her employment and/or income to support the contribution she will be making to

fund the plan of reorganization of Louis A. Telerico.

         In addition, the United States Trustee respectfully requests Sharon Stephula produce the

following materials and/or documents by no later than Tuesday, November 13, 2018 to the

Office of the United States Trustee at H.M. Metzenbaum U.S. Courthouse, 201 Superior Avenue

East, Suite 441, Cleveland, Ohio, 44114:

   1. Documentation identifying and evidencing all compensation and all sources of income
      earned or received by Mrs. Stephula in 2018 including but not limited to her most recent
      pay advices showing year to date totals from any and all employers and all income earned
      from financial institutions and/or brokerage accounts. This also includes any and all
      money received from family members or friends.




17-50236-amk       Doc 175     FILED 11/01/18      ENTERED 11/01/18 16:28:50           Page 1 of 3
   2. Copy of her 2017 and 2016 filed federal and state tax returns along with all attachments
      including all schedules; W’s; 1099’s, etc.

                                                          Respectfully Submitted,

                                                          Daniel M. McDermott
                                                          United States Trustee
                                                          Ohio/Michigan, Region 9

                                                      by: /s/ Maria D. Giannirakis
                                                          Maria D. Giannirakis (0038220)
                                                          Trial Attorney
                                                          Department of Justice
                                                          Office of the U.S. Trustee
                                                          201 Superior Avenue E, Ste. 441
                                                          Cleveland, Ohio 44114
                                                          (216) 522-7800 Ext. 222
                                                          (216) 522-7193 (facsimile)
                                                          maria.d.giannirakis@usdoj.gov




17-50236-amk     Doc 175     FILED 11/01/18      ENTERED 11/01/18 16:28:50          Page 2 of 3
                                CERTIFICATE OF SERVICE

    I certify that on November 1, 2018, a true and correct copy of Notice of Deposition and
Request for Production of Documents was served: Via the Court’s Electronic Case Filing
System on these entities and individuals who are listed on the Court’s Electronic Mail Notice
List:


      Todd A. Atkinson tatkinson@ulmer.com
      Philip Leonard Bednar philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov
      Bryan J. Farkas bjfarkas@vorys.com,
       bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
      Scott D. Fink ecfndoh@weltman.com
      Stephen R. Franks amps@manleydeas.com
      Bryan T. Kostura bkostura@mcglinchey.com,
       hhines@mcglinchey.com;jlucas@mcglinchey.com
      Allison Manayan amanayan@portageco.com
      Michael J. Occhionero mjocolpa@sbcglobal.net
      James W. Sandy jsandy@mcglinchey.com, hhines@mcglinchey.com
      Richard P. Schroeter rschroeter@amer-collect.com, sallman@amer-
       collect.com;HouliECF@aol.com;jvaughan@amer-collect.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      David J. Sternberg djsternberg@ameritech.net
      United States Trustee (Registered address)@usdoj.gov
      Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
       COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
      Steven L. Wasserman swasserman@westonhurd.com, specek@westonhurd.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov

And by regular U.S. Mail, postage prepaid to:

   • Susan Lax
     755 White Pond Drive
     #403
     Akron, Ohio 44320

   • Sharon Stephula
     545 Bristol Drive
     Aurora, OH 44202




17-50236-amk     Doc 175     FILED 11/01/18       ENTERED 11/01/18 16:28:50          Page 3 of 3
